Citation Nr: 0530087	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  99-22 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS) as secondary to Hodgkin's disease.

2.  Entitlement to service connection for dental caries as 
secondary to radiation therapy for Hodgkin's disease.

3.  Entitlement to an initial increased (compensable) 
disability rating for impaired salivation. 

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 

5.  Entitlement to an earlier effective date than September 
30, 2004, for a 50 percent disability evaluation for 
adjustment disorder. 




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
April 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  When the Board remanded 
the case to the RO in November 2003, the issues on appeal 
included entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In June 2005 correspondence to the 
RO, the veteran through his attorney withdrew the issue of 
service connection for PTSD from the appeal.  In June 2005 
correspondence to the veteran and his attorney, the RO 
acknowledged receipt of the veteran's decision to withdraw 
the appeal on this issue.  Accordingly, the issue of service 
connection for PTSD having been properly withdrawn, it will 
not be addressed in this decision.  

The record shows that the veteran brought a timely appeal to 
the Board from a November 2004 RO rating decision that 
assigned an effective date of September 30, 2004, for a 50 
percent evaluation for adjustment disorder.




FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
associate bilateral CTS as secondary to the veteran's 
Hodgkin's disease on any basis.

2.  There is no competent or probative medical evidence 
establishing that the veteran has manifested dental caries as 
secondary to radiation therapy for Hodgkin's disease.

3.  On a facts found basis, the record does not identify 
disfigurement or a functional impairment in speech or use of 
the tongue associated with the veteran's impaired salivation, 
he must drink water to assist in swallowing and chewing food. 

4.  The veteran is currently employed on a full-time basis 
and he has been employed full-time with the same employer for 
more than three decades. 

5.  The Board decision in July 1999 that denied a disability 
evaluation in excess of 30 percent for adjustment disorder 
was affirmed on appeal in July 2000. 

6.  From February 21, 2003, the manifestations of adjustment 
disorder produced moderate disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships, and represented an 
ascertainable increase in the disability. 


CONCLUSIONS OF LAW

1.  Bilateral CTS is not proximately due to or the result of 
Hodgkin's disease.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. 
§ 3.310 (2005). 

2.  Dental caries are not proximately due to or the result of 
radiation therapy for Hodgkin's disease.  38 U.S.C.A. § 501 
(West 2002); 38 C.F.R. § 3.310 (2005). 


3.  The criteria for an initial increased (compensable) 
disability rating for impaired salivation have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.20, 4.21, 4.124a, Diagnostic Code 8205 (2005).

4.  The criteria for a TDIU have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2005).

5.  The criteria for an effective date of February 21, 2003, 
for a 50 percent disability evaluation for adjustment 
disorder have been met. 38 U.S.C.A. §§ 1155, 5110(a); 
38 C.F.R. §§ 3.155, 3.157, 3.160, 3.400(o) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, well after the veteran's claims on most 
issues in the current appeal.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  VA issued regulations to 
implement the VCAA in August 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The VCAA would generally be applicable to the claim for a 
TDIU.  However, though seemly ubiquitous in its application, 
this case presents one of the judicially recognized 
exceptions.  Here there is no factual dispute as to the 
veteran's employability as he has maintained substantially 
gainful employment for more than 30 years and no amount of 
assistance or additional notice from VA will change the 
outcome.  See generally, Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that statutory interpretation questions not 
affected by enactment of VCAA).  See also Kane v. Principi, 
17 Vet. App. 103 (2003) (extending nonapplication to 
regulatory interpretation questions).  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In any event, the RO did 
comply with the applicable notice and duty to assist 
provisions as reflected in the December 1997 statement of the 
case, April 1998, March 2003 and November 2004 supplemental 
statements of the case, and the April 2004 VCAA letter.     

Regarding the claims of service connection for CTS and dental 
caries on a secondary basis, the August 1997 and December 
1997 rating decisions addressed the issues respectively, the 
statement of the case issued in September 1999, and the July 
2002, August 2002, and November 2004 supplemental statements 
of the case apprised the veteran of the information and 
evidence needed to substantiate his claim, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific evidence that was considered when the 
determinations were made.  In addition, in an April 2004 
letter, the veteran was informed of the provisions of the 
VCAA and was advised to identify any evidence in support of 
his claims that had not been obtained.  

Regarding the evaluation of the veteran's impaired salivation 
the veteran appealed the initial rating determination.  In 
such circumstances, under 38 U.S.C.A. § 7105(d), upon receipt 
of a notice of disagreement in response to a decision on a 
claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by a grant of the 
benefits sought or withdrawal of the notice of disagreement.  
The VA General Counsel held recently that if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-03.  

Although the initial rating determination was issued in 
December 1997, the development viewed in its entirety 
indicates VA has completed the essential development and 
procedural steps outlined in the VA General Counsel's 
precedent opinion.  For example, the veteran was issued 
development assistance through the September 1999 statement 
of the case, the July 2002, August 2002 and November 2004 
supplemental statements of the case and in a VCAA notice 
letter in April 2004.  Relevant VA and private treatment 
records were obtained and the RO completed several VA 
examinations, most recently in June 2004.  The supplemental 
statements of the case explained the reasoning for rejecting 
the recently received evidence in support of a higher initial 
evaluation.     

The same reasoning applies to the claim for an earlier 
effective date for the 50 percent evaluation for adjustment 
disorder.  The veteran appealed the effective date for the 
rating increase and this is a downstream issue to which the 
reasoning in VAOPGCPREC 8-03 is applicable.  However, the 
November 2004 rating decision and the February 2005 statement 
of the case were comprehensive.  After being issued a VCAA 
notice letter in April 2004, he did not identify or submit 
additional evidence.  

Collectively the correspondence on each issue advised him of 
the evidence he needed to submit to show that he was entitled 
to service connection, a rating increase including a TDIU and 
an earlier effective date for increase.  The April 2004 and 
April 2005 letters specifically informed him that VA would 
obtain pertinent federal records.  He was informed that VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudications and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the April 2004 
letter had a specific reference on pages 1 and 2 that invited 
him to submit any evidence he possessed that pertained to his 
claims, which is essentially a statement of the fourth 
content element.  There was also a clear reference to this 
element on page 2 of the April 2005 duty to assist letter 
directed to the earlier effective date claim. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran before the initial adjudication covering all 
content requirements expressly or explicitly is harmless 
error.   See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
noting the factors of essential fairness of the adjudication 
and whether the claimant had a meaningful opportunity to 
participate effectively in the processing of the claim are 
relevant where VCAA notice occurs after the initial 
adjudication.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
his impaired salivation, CTS and dental claims and his 
adjustment disorder, and the RO obtained additional VA and 
private treatment records.  Thus the Board finds the 
development is adequate when read in its entirety and that it 
satisfied the directive in the Board remands and the 
obligations established in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  Relevant VA and private clinical 
records are included in the file and VA examiners reviewed 
the record and responded to the directive in the Board 
remand.  VA's duty to assist the veteran in the development 
of the claim has been satisfied and the Board will turn to a 
discussion of the issues on the merits. 


Analysis

Service Connection

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  As applicable to claims of secondary 
service connection, see 38 C.F.R. § 3.310, Allen v. Brown, 7 
Vet. App. 439 (1995).  It is the obligation of VA to render a 
decision which grants every benefit that can be supported in 
law while protecting the interests of the Government, with 
due consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The record reflects the veteran has established service 
connection for Hodgkin's disease.  Regarding service 
connection for bilateral CTS as secondary to Hodgkin's 
disease, the competent evidence consists of VA and private 
treatment that establishes the existence of CTS.  However, 
the veteran must establish through competent evidence the 
remaining elements needed to obtain service connection.  The 
claim fails as VA medical opinion in June 2004, which does 
not associate the veteran's CTS to the service-connected 
Hodgkin's disease or treatment thereof, is not challenged by 
any competent opinion.  Earlier, in 1997, a private physician 
opined that CTS observed was more likely related to the work 
he had done for more than 20 years at that time rather than 
Hodgkin's disease.

Regarding dental caries as secondary to radiation therapy for 
Hodgkin's disease, the record supports the same conclusion.  
Although GSK, D.D.S., stated in September 1997 that 
"radiation caries" were commonly associated with decreased 
salivary flow that resulted from radiation therapy, he did 
not state that the veteran had developed radiation caries.  
Dr. K noted the use of fluoride trays and daily use of 
fluoride gel.  The VA dental examiner in October 1997 reached 
essentially the same conclusion that the veteran did not 
present with evidence of radiation therapy induced 
cavitations and none was reported on VA examinations of the 
mouth in August 1999 and November 2000.  VA outpatient dental 
records from 1999 through 2005 noted several fillings were 
completed from 2001 to 2002.  However, the VA examiner in 
June 2004 did not find decay currently and opined that the 
restored teeth did not necessarily relate to a salivation 
problem and that past dental treatment was not a service 
incurred condition.  The veteran did not offer any competent 
evidence to challenge the VA opinion in June 2004 against 
service connection.  

The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  On this point, the VA medical opinions directed to 
CTS and medical statements and opinion regarding dental 
caries appear to have been based upon a consideration of the 
pertinent record in each instance and took into account the 
veteran's history, the information in the extensive record of 
medical treatment since Hodgkin's disease was detected in the 
mid 1990's.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The RO provided 
the entire record to VA examiners and did not limit or 
constrain the review.  See, e.g., Colayong v. West, 12 Vet. 
App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-
69 (1994).  As with any piece of evidence, the credibility 
and weight to be attached to these opinions is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The claimant's personal belief, no matter how sincere, 
unsupported by competent medical evidence, cannot form the 
basis of a claim.  Voerth v. West, 13 Vet. App. 117 (1999).  
In response to the VA opinions, the appellant did not 
challenge the specific conclusions with any competent medical 
evidence.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); 
Davis v. West, 13 Vet. App. 178, 185 (1999) and Struck v. 
Brown, 9 Vet. App. 145, 155 (1996).  Similarly, the Board is 
not competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinions of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Such evidence 
must be medical unless it relates to a condition as to which 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  Therefore, the Board finds, the 
preponderance of the evidence is against the claims and the 
benefit of the doubt rule is inapplicable.   Although the 
record does not support service connection, the Board 
observes the VA dental records noted previously indicate the 
veteran had several carious teeth treated under a Class III 
entitlement to outpatient dental services, which means there 
is a dental condition aggravating disability from an 
associated service connected condition and having a direct or 
material effect upon it.  38 C.F.R. § 17.161(g).        

Initial Rating for Impaired Salivation

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
instructs that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase, but that in either case he is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
Further, "staged ratings" which are separate percentage 
evaluations for separate periods may be assigned on a facts 
found basis.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  The characterization of the 
service-connected disability is potentially significant.  
Shifting diagnostic codes may appear harmless but may create 
confusion as to the criteria employed in a disability 
evaluation and the extent of the service-connected pathology.  
See, for example, Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  In any event the 
minimum compensable evaluation for any impaired cranial nerve 
is 10 percent, which corresponds to "moderate" incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8205-8212.  

Here the Board concludes that for the entire period the 
veteran should receive a 0 percent evaluation in view of the 
probative evidence contained in this well developed record.  
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (and cases cited therein).  
38 C.F.R. § 4.31.  The fifth cranial nerve disability is 
dependent on sensory manifestation or motor loss.  



The VA examiners in October 1997, August 1999 and November 
2000 that assessed impaired salivation did not report any 
interference with speech or use of the tongue or any 
disfigurement.  Dental treatment records contain evaluation 
reports at regular intervals from 2002 through 2005 that 
indicate no complaint  and generally unremarkable intraoral 
examinations.  The VA examiner in June 2004 concluded there 
was no functional impairment due to the veteran's saliva 
problem and that saliva flow was within normal limits, 
although noting the veteran's reported mouth dryness and need 
to moisten food when eating.  Thus, the examinations are 
consistent in reporting no more than minimal disability 
related to decreased saliva flow with none of the record 
substantiating speech or motor impairment or disfigurement.  
In evaluating the evidence, the Board has applied the benefit 
of the doubt rule liberally, as intended, but finds the 
probative evidence preponderates against an increased initial 
evaluation, as there does not appear to be a more applicable 
rating scheme that could provide a higher evaluation for the 
demonstrated symptomatology.  See 38 C.F.R. §§ 3.102, 
3.103(a).

TDIU

Regarding entitlement to a TDIU, the Board recognizes the 
established policy of VA to accord veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities a TDIU.  38 C.F.R. § 
4.16.  However, before a finding of total disability is 
appropriate there must be impairment of mind or body, which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15.  Employment is that "which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."   Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).  Generally, "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.

Here the veteran does not meet a threshold element for 
consideration of a TDIU in that he remains employed on a full 
time basis.  From the employment history reported on the VA 
psychiatric evaluations in June 2004 and September 2004 it is 
clear he has maintained fulltime employment for nearly four 
decades.  He does not report being too disabled to work and 
the VA examiner in June 2004 felt the veteran could maintain 
gainful employment with no restrictions.  Thus the Board 
concludes there is no reason to elaborate any further in this 
matter, as there is no reasonable dispute regarding his 
employability.  He clearly is shown to be able to secure and 
follow substantially gainful employment.  The Board believes 
the claim should be denied rather than dismissed as the 
deficiency is in the merits of the claim rather than a 
pleading deficiency.  The benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for a TDIU.  See Gilbert, 
supra.

Earlier Effective Date

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) and provide that the effective date shall be 
the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).  However, in general, where the increase 
does not precede the date of claim, the effective date is 
governed by the later of the date that it is shown that the 
requirements for an increased evaluation are met or the date 
the claim for an increased evaluation is received.  See, 
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.  

In summary the record shows that in July  2000, the United 
States Court of Appeals for veterans Claims affirmed a Board 
decision in July 1999 that denied a rating in excess of 30 
percent for adjustment disorder.  The RO subsequently granted 
a 50 percent evaluation, but assigned September 30, 2004, the 
date of a VA examination, as the effective date for the 
rating increase.  The veteran disagreed arguing that the 
effective date should be from July 1, 2000; the date the RO 
received a June 2000 letter from the veteran.      

The Board finds that the record supports the 50 percent 
evaluation from the date of a VA psychiatric examination in 
February 2003, but not earlier.  The representative points to 
the references to lack of motivation and interpersonal 
difficulties that were mentioned on the second page of the 
June 2000 letter as evidence providing the basis for a higher  
rating, but that VA never considered the claim for increase.   
However, the June 2000 letter read liberally was essentially 
a series of the veteran's recollections intended to support a 
claim of service connection for PTSD.  Under 38 C.F.R. 
§ 3.155, any communication or action, indicating an intent to 
apply for one or more VA administered benefits from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought (emphasis added).  
Clearly the June 2000 correspondence did not contain any 
expression that it was intended in part as claim for 
increase.  Furthermore, there was a substantial amount of 
contemporaneous correspondence relating to various VA benefit 
claims but nothing contained in them raised any inference 
that a claim for increase for adjustment disorder was 
reasonably raised at that time.   

However, the Board believes that the February 21, 2003, VA 
examination represented a claim for increase under a liberal 
construction of 38 C.F.R. § 3.157, which provides that the 
date of VA outpatient or hospital examination will be 
accepted as the date of receipt of a claim when such 
examination relates to a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination (emphasis added).  Thus the 
February 2003 examination reported the diagnosis of 
adjustment disorder, the psychiatric disability for which 
service connection had been granted, so there was no need to 
further specify the benefit sought.  Read liberally, the 
regulation simply requires that the examination need only 
relate to the disability but not necessarily that it be 
conducted in connection with a pending claim.  Any 
interpretive doubt will be resolved in the claimant's favor.      

On VA examination in February 2003, the VA examiner observed 
that his overall psychiatric symptomatology was moderate and 
corresponded to a GAF of 55.  The examiner concluded that the 
adjustment disorder was manifested by moderate symptoms.   On 
the VA examination in September 2004, the VA examiner 
observed that his overall psychiatric symptomatology was 
moderate and corresponded to a GAF of 53.  The examiner 
concluded that the adjustment disorder with depressed mood 
was manifested by moderate symptoms and that the symptoms had 
increased since the February 2003 examination.  Thus, 
initially from February 2003, based on the VA evaluation, 
adjustment disorder is reflected by the 50 percent evaluation 
since the moderate symptoms contemplated in the GAF are 
represented in the examples listed in the 50 percent 
evaluation criteria for adjustment disorder.  Although there 
was an intervening examination in June 2004 that showed a GAF 
score of 70, and adjustment disorder symptoms as mild, the 
examiner did not relate the disability to military service.  

However, the veteran is service connected for adjustment 
disorder and with another equally comprehensive examination 
three months later showing findings consistent with the 
February 2003 examination, the Board is inclined to minimize 
the probative weight of the June 2004 examination.  
Furthermore, there is no indication of any treatment program 
for several years at the time of the February 2003 
examination, and the GAF score was appreciably lower that 
reported on the previous examination in March 1998.  Thus 
under the framework of analysis set forth in Harper and 
VAOPGCPREC 12-98, an earlier effective date of February 23, 
2003, is warranted for the 50 percent adjustment disorder 
evaluation.  


ORDER

Service connection for bilateral CTS as secondary to 
Hodgkin's disease is denied.

Service connection for dental caries as secondary to 
radiation therapy for Hodgkin's disease is denied.

An initial increased (compensable) disability rating for 
impaired salivation is denied. 

Entitlement to a TDIU is denied. 

An earlier effective date of February 23, 2003, for a 50 
percent disability evaluation for adjustment disorder is 
granted, subject to the regulations governing the payment of 
monetary awards. 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


